Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-10, 16-17, 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11, 14 U.S. Patent No. 10,984,526. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are either anticipated by or obvious variants of the patent claims.  In particular, the following table shows the corresponding limitations between the present claims and the patent claims.
Present Application Claims
Patent claims
1. A method for predicting manufacturing defects, the method comprising: accessing a first set of inspection images of a first set of assembly units, of an assembly type, recorded by an optical inspection station during production of the first set of assembly units within a first period of time; for each inspection image in the first set of inspection images: dividing a portion of the inspection image depicting an assembly unit into a set of image segments; and for each image segment in the set of image segments: detecting a set of features in the image segment; and generating a feature container, in a first set of feature containers, representing the set of features in a multi-dimensional feature space; identifying a first cluster of neighboring feature containers, in the set of feature containers, occupying a first region of the multi-dimensional feature space; identifying a first feature container, in the first set of feature containers, occupying a second region of the multi-dimensional feature space outside of the first region of the multi-dimensional feature space; and flagging a first assembly unit, in the first set of assembly units, corresponding to the first feature container.

3. The method of claim 1, wherein flagging the first assembly unit comprises: calculating a first distance, in the multi-dimensional feature space, between the first feature container and a boundary of the first cluster of neighboring feature containers in the multi-dimensional feature space; in response to the distance exceeding a threshold distance, flagging the first assembly unit as anomalous; and serving a prompt to inspect the first assembly unit to a user portal executing on a computing device.

4. The method of claim 3, further comprising: accessing an inspection result for the first assembly unit; and in response to the inspection result indicating functionality of the first assembly unit, increasing the threshold distance for detecting anomalous assembly units based on the first cluster of neighboring feature containers.

5. The method of claim 3, further comprising: accessing an inspection result for the first assembly unit; and in response to the inspection result indicating functionality of the first assembly unit, expanding the boundary of the first cluster of neighboring feature containers to encompass the first feature container.




6. The method of claim 1, wherein flagging the first assembly unit comprises flagging a first area of the first assembly unit, depicted in a first image segment corresponding to the first feature container, for inspection.







7. The method of claim 6, wherein flagging the first assembly unit comprises: retrieving a first inspection image, in the set of inspection images, depicting the first assembly unit; annotating the first inspection image to visually indicate a boundary of the first image segment; and serving the first inspection image to a user portal executing on a computing device.



8. The method of claim 7, wherein serving the first inspection image to the user portal executing on a computing device comprises rendering the first inspection image, annotated with the boundary of the first image segment, at the user portal executing on the computing device coupled to the optical inspection station while the first assembly unit occupies the optical inspection station.






9. The method of claim 6, further comprising: serving a prompt to inspect the first area of the first assembly unit to a user portal; accessing an inspection result for the first assembly unit; and in response to the inspection result indicating a defect in the first assembly unit: defining a second group of feature containers comprising the first feature container and occupying the second region in the multi-dimensional feature space; and labeling the second group of feature containers with the defect.




10. The method of claim 1: wherein flagging the first assembly unit comprises flagging a first area of the first assembly unit, depicted in a first image segment corresponding to the first feature container, for inspection of a first defect type; and further comprising: identifying a second feature container, in the first set of feature containers, occupying a third region of the multi-dimensional feature space outside of the first region of the multi-dimensional feature space; and flagging a second area of the second assembly unit, depicted in a second image segment corresponding to the second feature container, for inspection of a second defect type.


Claims 16, 17 recite features similar to features recited in claims 1, 3-10 above.  Therefore, they are rejected for reasons similar to those discussed above.

19. A method for predicting manufacturing defects, the method comprising: accessing a set of inspection images of a set of assembly units recorded by a set of optical inspection stations during production of the set of assembly units; for each inspection image in the first set of inspection images: dividing a portion of the inspection image depicting an assembly unit into a set of image segments; and for each image segment in the set of image segments: detecting a set of features in the image segment; and generating a feature container, in a first set of feature containers, representing the set of features in a multi-dimensional feature space; grouping neighboring feature containers, in the set of feature containers, in the multi-dimensional feature space into a set of feature container groups; labeling a first feature container group, in the set of feature container groups, with absence of a defect based on inspection results of the set of assembly units; identifying a model set of feature ranges: distinct from ranges of features defined in feature containers in the first feature container group; and represented in features defined in feature containers in a second feature container group in the set of feature container groups; and labeling the model set of feature ranges as anomalous.

20. The method of claim 19, wherein accessing the set of inspection images comprises accessing the set of inspection images of the set of assembly units of a first assembly type and captured by a first optical inspection station during production of the set of assembly units.

1. A method for predicting manufacturing defects, the method comprising: accessing a first sequence of inspection images of a first set of assembly units, of a particular assembly type, recorded by an optical inspection station during production of the first set of assembly units; for each inspection image in the first sequence of inspection images: detecting a set of features in the inspection image; and generating a feature container, in a sequence of feature containers, representing the set of features in a multi-dimensional feature space; over a first period of time: populating the multi-dimensional feature space with feature containers in the sequence of feature containers; and identifying a cluster of neighboring feature containers within a first region of the multi-dimensional feature space; and at a second time succeeding the first period of time: identifying a first feature container, in the first sequence of feature containers, falling outside the cluster of neighboring feature containers; and flagging a first assembly unit corresponding to the first feature container.




2. The method of claim 1, wherein flagging the first assembly unit comprises: calculating a first distance, in the multi-dimensional feature space, between the first feature container and a boundary of the cluster of neighboring feature containers; in response to the distance exceeding a threshold distance, flagging the first assembly unit as anomalous; and serving a prompt to inspect the first assembly unit to a user portal executing on a computing device connected to the optical inspection station.

3. The method of claim 2, further comprising: accessing an inspection result for the first assembly unit; and in response to the inspection result indicating functionality of the first assembly unit, increasing the threshold distance.



4. The method of claim 2, further comprising: accessing an inspection result for the first assembly unit; and in response to the inspection result indicating functionality of the first assembly unit, expanding the boundary of the cluster of neighboring feature containers to encompass the first feature container.

5. The method of claim 1, further comprising: isolating a first feature type represented in the first feature container based on a first distance, in a first dimension of the multi-dimensional feature space, between the first feature container and a boundary of the cluster of neighboring feature containers; extracting a first image segment of a first inspection image, associated with the first assembly unit, containing the first feature type; and identifying a first region of interest, for the particular assembly type, within the first set of inspection images based on a location of the first image segment within the first inspection image.

6. The method of claim 5, wherein flagging the first assembly unit comprises: serving the first inspection image to a user portal executing on a computing device connected to the optical inspection station; annotating the first inspection image to visually indicate the first region of interest; and rendering the first inspection image, annotated with the first region of interest, at the user portal.


9. The method of claim 5, wherein flagging the first assembly unit comprises: serving the first inspection image to a user portal executing on a computing device connected to the optical inspection station; serving a second inspection image of a second assembly unit, in the first set of assembly units to the user portal, the second inspection image associated with a second feature container, in the sequence of feature containers, that is representative of the cluster of neighboring feature containers; rendering the region of interest in the first inspection image at the user portal; and concurrently rendering the region of interest in the second inspection image at the user portal.

7. The method of claim 6: wherein flagging the first assembly unit comprises serving a prompt to inspect the first assembly unit to the user portal; further comprising: accessing an inspection result for the first assembly unit; and in response to the inspection result indicating a defect in the first assembly unit: at a first time, after accessing the assembly result, defining a first feature container group in the multi-dimensional feature space, the first feature container group comprising the first feature container; labeling the first feature container group with the defect; and associating the first feature type with the first feature container group.

Claim 7 and 8. The method of claim 7: at a third time succeeding the second time, accessing a second inspection image of a second assembly unit of the particular assembly type; detecting a second set of features in the second assembly image; generating a second feature container representing the second set of features in the multi-dimensional feature space; and in response to the second feature container falling within a boundary of the first feature container group, flagging the second assembly unit as exhibiting characteristics of the defect.










11. A method for predicting manufacturing defects, the method comprising: accessing a set of inspection images of a set of assembly units, of a particular assembly type, recorded by an optical inspection station during production of the set of assembly units over a first period of time; for each inspection image in the set of inspection images: detecting a set of features in the inspection image; and generating a feature container, in a set of feature containers, representing the set of features in a multi-dimensional feature space; grouping neighboring feature containers, in the set of feature containers, in the multi-dimensional feature space into a set of feature container groups; labeling a first feature container group, in the set of feature container groups, with absence of a defect based on inspection results of a subset of assembly units, in the set of assembly units, associated with feature containers in the first feature container group; identifying a model set of feature ranges that is: distinct from feature containers in the first feature container group; and represented in feature containers in a second feature container group in the set of feature container groups; and labeling the model set of feature ranges as anomalous.

Claims 11 and 14.  
Claim 11 … accessing a set of inspection images of a set of assembly units, of a particular assembly type, recorded by an optical inspection station during production of the set of assembly units over a first period of time…
Claim 14…the method of claim 11, further comprising: receiving a first inspection image of a first assembly unit recorded by the optical inspection station at a first time succeeding the first period of time; detecting a first set of features in the first inspection image; and in response to the first set of features falling within the model set of feature ranges, flagging the first assembly unit as anomalous.



Allowable Subject Matter
Claims 2, 11-15, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC TRAN/Primary Examiner, Art Unit 2668